16 A.3d 500 (2011)
LOWER MAKEFIELD TOWNSHIP, Petitioner
v.
The Lands of Chester DALGEWICZ and Christine Dalgewicz, Husband and Wife; John E. Dalgewicz; Chester W. Dalgewicz, Jane Cichocki; Richard K. Dalgewicz and Christine K. Newman, of Lower Makefield Township, County of Bucks, Commonwealth of Pennsylvania, Respondents.
No. 696 MAL 2010.
Supreme Court of Pennsylvania.
March 30, 2011.

ORDER
PER CURIAM.
AND NOW, this 30th day of March, 2011, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues, rephrased for clarity, are:
a. Whether a bona fide offer to purchase property subject to condemnation, made within a reasonable time of condemnation, may be admitted to prove the fair market value of the property.
b. Whether the Commonwealth Court departed from the harmless error standard by requiring the Township to show with certainty that the trial court's evidentiary errors affected the verdict.